Name: Commission Regulation (EC) No 1524/2002 of 26 August 2002 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  consumption;  foodstuff
 Date Published: nan

 Avis juridique important|32002R1524Commission Regulation (EC) No 1524/2002 of 26 August 2002 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat Official Journal L 229 , 27/08/2002 P. 0007 - 0009Commission Regulation (EC) No 1524/2002of 26 August 2002amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 32(1) thereof,Whereas:(1) Article 1 of Council Regulation (EC) No 1149/2002 of 27 June 2002 opening an autonomous quota for imports of high-quality beef(3) provides for the opening of an annual import tariff quota of 1000 tonnes of high-quality beef starting on 1 July 2002.(2) Article 1 of Council Regulation (EC) No 1150/2002 of 27 June 2002 opening an autonomous quota for imports of high-quality beef(4) provides for the opening of an annual import tariff quota of 10000 tonnes of high-quality beef for the period 1 July 2002 to 30 June 2003.(3) Under Article 2 of the above Regulations the quotas in question are managed by means of certificates of authenticity.(4) Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(5), as last amended by Regulation (EC) No 361/2002(6), provides, for a number of quotas of high-quality beef, for management by means of certificates of authenticity. In order to ensure the uniform management of the quotas in question, detailed rules should be adopted for the application of the above two quotas and incorporated into Regulation (EC) No 936/97.(5) Under Article 2(f) of Regulation (EC) No 936/97 the meat in question must meet certain quality criteria. In this context, the Canadian competent authority has just defined the grades of carcases for bison meat. The above Article 2(f) should therefore be amended.(6) In a number of cases, in particular when high-quality fresh or chilled beef is imported by air in view of its perishable nature, the documents and/or data required for the rapid release for free circulation of these goods are missing. In order to facilitate commercial operations, Article 8 of Regulation (EC) No 936/97 should be amended. The exceptional cases in which import licences may be issued should first be specified. The conditions must be laid down for the lodging and release of a specific security against import licences other than those referred to in the second indent of Article 4 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(7), as last amended by Regulation (EC) No 2492/2001(8), and the main requirement for that guarantee must be defined.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 936/97 is hereby amended as follows:1. the first indent of Article 1(1) is amended as follows:(a) "58100 tonnes" is replaced by "59100 tonnes";(b) the following second subparagraph is added; "However, the total volume of tariff quotas shall be 69100 tonnes in the 2002/03 import year.";2. Article 2 is amended as follows:(a) the following second subparagraph is added to point (a): "However, for the 2002/03 import year the tariff quota shall be 38000 tonnes, of which 10000 tonnes, expressed in product weight, shall fall within CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91.";(b) point (f) is replaced by the following: "(f) 11500 tonnes product weight for meat falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91, and meeting the following definition: 'Carcasses or any cuts obtained from bovine animals not over 30 months of age which have been fed for 100 days or more on nutritionally balanced, high-energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded 'choice' or 'prime' according to USDA (United States Department of Agriculture) standards automatically meets the above definition. Meat graded 'Canada A', 'Canada AA', 'Canada AAA', 'Canada Choice' and 'Canada Prime', 'A1', 'A2' and 'A3', according to the Canadian Food Inspection Agency - Government of Canada, corresponds to this definition.'";(c) the following point (g) is added: "(g) 1000 tonnes of boneless meat falling within CN codes 0201 30 00 and 0202 30 90 and meeting the following definition: 'fillet (lomito), striploin and/or Cube roll (lomo), rump (rabadilla), topside (carnaza negra) obtained from selected crossbred animals with less than 50 % of breeds of the zebÃ º type and having been exclusively fed with pasture grass or hay. The slaughtered animals shall be steers or heifers falling under category 'V' of the VACUNO carcasse-grading system producing carcasses not exceeding 260 kg.The cuts must be labelled according to Article 13 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(9). The indication 'high-quality beef' may be added to the information on the label.'";3. Article 8 is amended as follows:(a) paragraph 1 is replaced by the following: "1. Imports of the quantities set out in the second indent of Article 1(1) and in Article 2(a), (b) (c), (d), (e) and (g) shall be subject to presentation, on release for free circulation, of import licences issued in accordance with Article 4(c) and (d) and paragraph 2 of this Article.";(b) paragraph 3 is replaced by the following: "3. Notwithstanding paragraph 2(a) and (c), and under the terms of this paragraph, the competent authorities may issue import licences when:- the original of the certificate of authenticity has been presented but the relevant information from the Commission has not yet been received, or- the original of the certificate of authenticity has not been presented, or- the original of the certificate of authenticity has been presented and the relevant information from the Commission has been received but certain data are not in conformity.In these cases, notwithstanding the second indent of Article 4 of Regulation (EC) No 1445/95, the security to be lodged for import licences shall be equal to the amount corresponding, for the products in question, to the full customs duty under the common customs tariff (CCT) applicable on the day on which the application for the import licence is submitted.After having received the original of the certificate of authenticity and the Commission information on the certificate in question and after having checked that this data is in conformity, the Member States shall release this security on condition that the security referred to in the second indent of Article 4 of Regulation (EC) No 1445/95 has been lodged for the same import licence.The presentation to the competent authority of the original of the conforming authenticity certificate before expiry of the period of validity of the import licence concerned shall constitute a main requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85(10) for the security referred to in the second subparagraph.The amounts of this security not released shall be forfeited and retained as customs duties.";4. the following indent is added to Annex II: "- MINISTERIO DE AGRICULTURA, GANADERÃ A, DIRECCIÃ N DE NORMAS Y CONTROL DE ALIMENTOS:for meat originating in Paraguay and meeting the definition in Article 2(g)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 170, 29.6.2002, p. 13.(4) OJ L 170, 29.6.2002, p. 14.(5) OJ L 137, 28.5.1997, p. 10.(6) OJ L 58, 28.2.2002, p. 5.(7) OJ L 143, 27.6.1995, p. 35.(8) OJ L 337, 20.12.2001, p. 18.(9) OJ L 204, 11.8.2000, p. 1.(10) OJ L 205, 3.8.1985, p. 5.